Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Printer Rush on 3/2/22.
Claims 1-7, 9-18, 20-22 and 24-30 are pending.
Claims 1-7, 9-18, 20-22 and 24-30 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark D. Simpson (Reg. No. 32,942) on 3/14/22.

The application has been amended as follows: 

In the Claims:
	Please cancel claims 19 and 23; and 
	Please add claims 29 and 30 as follows:

19. (Canceled) 

23. (Canceled)

29. (New) The computer device as claimed in claim 27, wherein the breakpoint data defines at least one of an entity of the computer app and a port of the entity of the computer app.

30. (New) The computer device as claimed in claim 28, wherein while the computer app is paused, the user interface is configured to receive a step frame input, and in response to the step frame input, the at least one processor is configured to provide an output to the host which causes the computer app to run to provide data for a next frame before pausing again.

					- END -

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196